In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00224-CR

TIMOTHY TOSHIRU FLASIK, Appellant         §    On Appeal from the 297th District Court

                                          §    of Tarrant County (1399864D)

V.                                        §    July 30, 2019

                                          §    Opinion by Justice Gabriel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel